—Determination unanimously confirmed without costs and amended petition dismissed. Memorandum: The determination discontinuing petitioner’s public assistance and food stamp benefits, based on petitioner’s failure to comply with job search requirements without good cause, is supported by substantial evidence and conforms to all statutory and regulatory mandates (see, Social Services Law § 336-d; 12 NYCRR 1300.12; see generally, Matter of Cruz v Wing, 276 AD2d 307; Matter of Castro v Wing, 270 AD2d 257, 258; Matter of Rosencrants v Wing, 269 AD2d 682, 682-683). (CPLR art 78 Proceeding Transferred by Order of Supreme Court, Oswego County, Nicholson, J.) Present— Pine, J. P., Hurlbutt, Scudder, Kehoe and Burns, JJ.